Citation Nr: 1541447	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lung disability, other than bronchial asthma, including pulmonary interstitial fibrosis, claimed as secondary to exposure to asbestos (also claimed as tuberculosis).  

2.  Entitlement to service connection for an ulcer.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to April 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 1985 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the RO had characterized the issue of entitlement to service connection for a lung disability, including pulmonary interstitial fibrosis, claimed as secondary to exposure to asbestos (also claimed as tuberculosis), as requiring new and material evidence, finding that the September 1985 rating decision was final.  See 38 C.F.R. § 20.1103.  The RO certified this issue on appeal stemming from an August 2010 rating decision.  However, the Board's review of the record discloses that the Veteran filed a timely Notice of Disagreement (NOD) in October 1986 on this issue.  The Veteran referenced the RO's denial and asked VA to reconsider the decision regarding the issues listed on the title page.  Liberally construing the document, the Veteran expressed disagreement with the denial of the benefits sought and a desire for appellate review.  Accordingly, the Board has phrased the issue as one of entitlement to service connection, and the appeal stems from the September 1985 rating decision.  

The September 1985 rating decision also denied entitlement to service connection for ulcer disease.  The timely NOD from the Veteran also expresses disagreement with this determination.  As such, it is properly before the Board as well.  See Manlicon v. West, 12 Vet. App. 238 (1999)

In the September 1985 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for costochondritis.  However, the record discloses that in a December 2013 rating decision the RO granted this claim.  Thus, this issue is not before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In the aforementioned September 1985 rating decision, the RO refers to pulmonary and gastrointestinal reports, which are also conspicuously referenced in a February 1985 Report of Medical Examination for Disability Evaluation (VA Form 21-2545) and in the September 1985 rating decision.  However, no such reports are of record.  Thus, upon remand efforts to locate and obtain these reports must be made.  See 38 U.S.C.A. § 5103A(c) (West 2014) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

The Veteran should also be afforded a VA examination to address the claim of entitlement to service connection for pulmonary interstitial fibrosis.  The service records and the current indication of pulmonary disability (other than the service-connected asthma) suggest that the Veteran may have incurred pulmonary interstitial fibrosis in service.  As such, a VA examination is necessary to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, there are Spanish language documents in the claims file that have not been translated.  The untranslated documents are marked in the VBMS system with a "translate" note in the subject line.  As translations should have been completed before transfer of the case to the Board, this action should be completed upon remand.  Any additional Spanish language documents received upon remand must also be translated prior to transfer of the case to the Board.

As noted above, in the September 1985 rating decision, the RO denied a separate claim of service connection for ulcer disease.  The Veteran was provided notice of this rating decision via an October 7, 1985, letter.  On October 3, 1986, within one year of notice of the rating decision, the Veteran expressed disagreement with this determination.  To date, the RO has not issued a Statement of the Case (SOC) regarding this issue.  Accordingly, the Board is required to remand this issue to for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any outstanding VA records including the pulmonary and gastrointestinal reports associated with the February 1985 Report of Medical Examination for Disability Evaluation, and associate them with the claims file.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Arrange for the translation of all Spanish language documents currently contained in the claims file, as well as any additional Spanish language documents that may be received upon remand.  

3.  Request that the Veteran provide or authorize the release of any outstanding medical records.  Take any action necessary based on the Veteran's response and inform her of any negative search results pursuant to 38 C.F.R. § 3.159(e).

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any lung condition(s), other than the currently service-connected asthma.

The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any lung condition(s) other than asthma is/are attributable to service to include as a result of reported exposure to asbestos.

Review of the entire file is required.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5.  Evaluate the evidence of record, and issue a SOC to the Veteran regarding entitlement service connection for an ulcer.  The Veteran is advised that a timely Substantive Appeal will be necessary to perfect an appeal to the Board concerning this matter.  38 C.F.R. § 20.302(b) (2015).

6.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim of entitlement to service connection for a lung disability, including pulmonary interstitial fibrosis, claimed as secondary to exposure to asbestos (also claimed as tuberculosis).  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




